DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 and 3-5 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites an electronic device, comprising: a display configured to allow a user of the electronic device to see a view through the display, and display an image; and a controller configured to determine a user's gaze position in a display area of the display, wherein the controller is configured to cause the display to display a first image in a state where at least a part of a region of the display area is in a transparent state, and when the first image is displayed in the display area, in response to the user's gaze position moving to a first region in the first image, cause the display to display a second image having a display content relating to the first region in the display area without overlapping the first image, and in response to the user's gaze position moving from the first region to a second region in the first image, 
Claims 3-4 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 5 is allowed since the claim recites a display method, comprising: displaying a first image on a display in a state where at least a part of a region of a display area of the display is in a transparent state; determining a user's gaze position in the display area of the display; and when the first image is displayed in the display area, in response to the user's gaze position in the display area moving to a first region in the first image, displaying a second image having a display content relating to the first region in the display area without overlapping the first image, and in response to the user's gaze position moving from the first region to a second region in the first image, changing the display content of the second image to a display content relating to the second region in the display area.
The closest prior art by Maeda et al. (hereinafter Maeda - US Doc. No. 20170325907) discloses a medical system wherein the gaze of a user is tracked and images includes zoomed images are displayed in the user’s headset.  Maeda does not disclose an electronic device, comprising: a display configured to allow a user of the electronic device to see a view through the display, and display an image; and a controller configured to determine a user's gaze position in a display area of the display, wherein the controller is configured to cause the display to display a first image in a state where at least a part of a region of the display area is in a transparent state, and when the first image is displayed in the display area, in response to the user's gaze position moving to a first region in the first image, cause the display to display a second image having a display content relating to the first region in the display area without overlapping the first image, and in response to the user's gaze position moving from the first region to a second region in the first image, the controller is configured to change the display content of the second image to a display content relating to the second region in the display area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/Primary Examiner, Art Unit 2694